Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/20/2019.  These drawings are accepted.

Claim Objections
Claim 2 objected to because of the following informalities:  
Claim 2 recites “each targets …”. The highlighted term is grammatically incorrect. The examiner suggests amending the limitation to “target”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of a mental process without significantly more. The claim(s) recite(s) language “receiving an ontology; determining a set of target concepts; building a cache …; receiving a document; determining a first segment of text …; and annotating the first segment of text …”. Such language is merely directed towards a mental process of annotating or tagging or commenting on text of a document. This judicial exception is not integrated into a practical application because 
	Claims 2-8 further limits the mental process but fails to include language integrating the mental process to a practical application nor recites language of a practical application nor recites language amounting to significantly more than the judicial exception. Such claims are also ineligible.
Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea in the form of a mental process without significantly more. The claim(s) recite(s) language of a system or apparatus comprising a generic computer configured to perform or execute an abstract idea in the form of a mental process. Such language is merely directed towards a mental process of annotating or tagging or commenting on text of a document. This judicial exception is not integrated into a practical application because the claimed language is merely directed towards the mental process and a generic computer by reciting “a processor communicatively coupled to a memory”, where the claimed language does not recite practical application of the mental process nor recite language integrating the mental process to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed language is merely directed towards the mental process. Hence, claim 9 is ineligible.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea in the form of a mental process without significantly more. The claim(s) recite(s) language of a system or apparatus comprising a generic computer configured to perform or execute an abstract idea in the form of a mental process. Such language is merely directed towards a mental process of annotating or tagging or commenting on text of a document. This judicial exception is not integrated into a practical application because the claimed language is merely directed towards the mental process and a generic computer by reciting “a computer program product for expanded concept matching comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method …”, where the claimed language does not recite practical application of the mental process nor recite language integrating the mental process to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed language is merely directed towards the mental process. Hence, claim 15 is ineligible.
Claims 16-20 further limits the mental process but fails to include language integrating the mental process to a practical application nor recites language of a practical application nor recites language amounting to significantly more than the judicial exception. Such claims are also ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6-9,14,15,20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Sevenster et al (US Publication No.: 20190310981).
Claim 1, Sevenster et al discloses 
	receiving an ontology (Paragraph 31 discloses a medical ontology is used, which indicates reception of the ontology.);
	determining a set of target concepts (Paragraph 31 discloses a set of target concepts such as anatomy, diagnosis, severity.);
	building a cache from the ontology (Paragraph 31 discloses a cache or collection of items such as left ventricle, dilation, and severe. Such terms are extracted from a medical ontology (paragraph 33).),
the cache comprising a set of expressions extracted from the ontology for each target concept in the set of target concepts (Paragraph 31-33 discloses words or phrases 
receiving a document (Fig. 2, label 40,42);
determining a first segment of text in the document based on the set of target concepts (Paragraph 31,32,33 discloses a text in the document such as “Left ventricle is moderately dilated” is determined. A first segment of the text such as left ventricle, dilation, severity is determined based on the set of target concepts such as anatomy, diagnosis, severity.); and
annotating the first segment of text by comparing the set of target concepts to the set of expressions in cache (Paragraph 31,32,33, Fig. 2, label 44 matches the finding template with a set of concepts such as anatomy, diagnosis, severity with the set of expressions such as left ventricle, dilation, sever to each of the categories to produce finding token or annotated first segment of text (left ventricle, dilation, moderate). The process of matching the finding template with the first segment of text indicates annotating of the first segment of text.).
Claim 6,14,20, Sevenster et al discloses wherein annotating the first segment of text comprises associating a concept unique identifier with at least one expression in the first segment of text. (Paragraph 31-33 discloses matches a concept unique identifier, such as anatomy, with at least one expression, such as left ventricle, wherein left ventricle is in the first segment of text: left ventricle, dilation, sever of text: “Left 
Claim 7, Mirhaji discloses the ontology comprises a dictionary. (paragraph 117 discloses the ontology include relationship between terms such as synonyms. Such indicates the ontology comprises a dictionary.)
Claim 8, Sevenster et al discloses the document comprises unstructured text (Paragraph 24 discloses the document includes unstructured report content.) 
Claim 9, Sevenster et al discloses 
	a processor communicatively coupled to a memory (Paragraph 10 discloses a non-transitory storage medium or memory coupled to one or more computers or processors.), the processor configured to: 
	receive an ontology (Paragraph 31 discloses a medical ontology is used, which indicates reception of the ontology.);
	determine a set of target concepts (Paragraph 31 discloses a set of target concepts such as anatomy, diagnosis, severity.);
	build a cache from the ontology (Paragraph 31 discloses a cache or collection of items such as left ventricle, dilation, and severe. Such terms are extracted from a medical ontology (paragraph 33).),
the cache comprising a set of expressions extracted from the ontology for each target concept in the set of target concepts (Paragraph 31-33 discloses words or phrases or set of expressions of a medical ontology are extracted. Such words or phrases are matched to finding templates, which includes the set of target concepts. Paragraph 31-33 discloses the finding template can include concepts or categories such as anatomy, 
receive a document (Fig. 2, label 40,42);
determine a first segment of text in the document based on the set of target concepts (Paragraph 31,32,33 discloses a text in the document such as “Left ventricle is moderately dilated” is determined. A first segment of the text such as left ventricle, dilation, severity is determined based on the set of target concepts such as anatomy, diagnosis, severity.); and
annotate the first segment of text by comparing the set of target concepts to the set of expressions in cache (Paragraph 31,32,33, Fig. 2, label 44 matches the finding template with a set of concepts such as anatomy, diagnosis, severity with the set of expressions such as left ventricle, dilation, sever to each of the categories to produce finding token or annotated first segment of text (left ventricle, dilation, moderate). The process of matching the finding template with the first segment of text indicates annotating of the first segment of text.).
Claim 15, Sevenster et al discloses 
a computer readable storage medium having program instructions embodied therewith (paragraph 10), the program instructions executable by a processor to cause the processor to perform a method (paragraph 10, Fig. 2) comprising:
	receiving an ontology (Paragraph 31 discloses a medical ontology is used, which indicates reception of the ontology.);
	determining a set of target concepts (Paragraph 31 discloses a set of target concepts such as anatomy, diagnosis, severity.);

the cache comprising a set of expressions extracted from the ontology for each target concept in the set of target concepts (Paragraph 31-33 discloses words or phrases or set of expressions of a medical ontology are extracted. Such words or phrases are matched to finding templates, which includes the set of target concepts. Paragraph 31-33 discloses the finding template can include concepts or categories such as anatomy, diagnosis, severity, wherein finding tokens are determined such as (left ventricle, dilation, severity).);
receiving a document (Fig. 2, label 40,42);
determining a first segment of text in the document based on the set of target concepts (Paragraph 31,32,33 discloses a text in the document such as “Left ventricle is moderately dilated” is determined. A first segment of the text such as left ventricle, dilation, severity is determined based on the set of target concepts such as anatomy, diagnosis, severity.); and
annotating the first segment of text by comparing the set of target concepts to the set of expressions in cache (Paragraph 31,32,33, Fig. 2, label 44 matches the finding template with a set of concepts such as anatomy, diagnosis, severity with the set of expressions such as left ventricle, dilation, sever to each of the categories to produce finding token or annotated first segment of text (left ventricle, dilation, moderate). The process of matching the finding template with the first segment of text indicates annotating of the first segment of text.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4,10-12,16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevenster et al (US Publication No.: 20190310981) in view of Mirhaji (US Publication NO.: 2020042523).
Claim 2,10,16, Sevenster et al discloses the set of target concepts (Paragraph 31 discloses a set of target concepts such as anatomy, diagnosis, severity.), but fails to disclose analyzing the ontology to determine a set of targets based on the set of target concepts, wherein each target in the set of targets comprises one or more associated modifiers; and determining a concept unique identifier for each targets in the set of targets.
Mirhaji discloses analyzing the ontology to determine a set of targets based on the set of target concepts (Fig. 2, label semantic mapper 186. Paragraph 136 discloses the semantic mapper uses the unified graph of the parse graph and the domain ontology to map concepts in the parse graph to concepts in the semantic ontology. Paragraph 193 
determining a concept unique identifier for each targets in the set of targets (Paragraph 193 discloses “The semantic ontology may include concepts such as clinical text and its different types such as …., modifiers …”. Fig. 30, label modifier indicates the concept unique identifiers identifying each target of the set of targets.).
It would be obvious to one skilled in the art before the effective filing date to modify Sevenster et al’s ontology by incorporating the parse graph, domain ontology and semantic ontology as disclosed by Mirhaji so to determine proper relations between terms within the text hence improving description of the medical or clinical concepts, which improves the user’s understanding of the medical report of the patient’s health.
Claim 3,11,17, Mirhaji discloses wherein building the cache further comprises determining at least one synonym for a target in the set of targets. (Paragraph 117 discloses the domain ontology includes relationships between terms such as synonym. Paragraph 136 discloses the semantic mapper uses the unified graph of the parse graph and the domain ontology to map concepts in the parse graph to concepts in the semantic ontology.)
Claim 4,12,18, Mirhaji discloses wherein the building the cache further comprises determining at least one antonym for a target in the set of targets. (Paragraph 17 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevenster et al (US Publication No.: 20190310981) in view of Qian et al (US Publication No.: 20150149215).
Claim 5, Sevenster et al discloses building the cache comprising the set of expressions (Paragraph 31 discloses a cache or collection of items such as left ventricle, dilation, and severe. Such terms are extracted from a medical ontology (paragraph 33).), but fails to disclose building the cache further comprises: determining at least one colloquial variant for a target in the set of targets. 
Qian et al discloses a pre-defined list of terms or expressions of medical terminology found in clinical documents includes morphological and lexical variant. For example, lung nodule has a variant of lung nodules, Lung nodule. (paragraph 32) It would be obvious ot one skilled in the art before the effective filing date of the application to modify the set of expressions as disclosed by Sevenster et al by including morphological and lexical variant as disclosed by Qian et al so to extract all data from the ontology regarding the same concepts and expressions, hence improving the user’s understanding the medical or clinical report by including data related to the desired concept.

13,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevenster et al (US Publication No.: 20190310981) in view of Mirhaji (US Publication NO.: 2020042523), further in view of Qian et al (US Publication No.: 20150149215).
Claim 13,19, Sevenster et al discloses building the cache comprising the set of expressions (Paragraph 31 discloses a cache or collection of items such as left ventricle, dilation, and severe. Such terms are extracted from a medical ontology (paragraph 33).), but fails to disclose building the cache further comprises: determining at least one colloquial variant for a target in the set of targets. 
Qian et al discloses a pre-defined list of terms or expressions of medical terminology found in clinical documents includes morphological and lexical variant. For example, lung nodule has a variant of lung nodules, Lung nodule. (paragraph 32) It would be obvious to one skilled in the art before the effective filing date of the application to modify the set of expressions as disclosed by Sevenster et al by including morphological and lexical variant as disclosed by Qian et al so to extract all data from the ontology regarding the same concepts and expressions, hence improving the user’s understanding the medical or clinical report by including data related to the desired concept.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656